NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


EARL SCOTT, DOC #S27489,           )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-3863
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 14, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Edward Nicholas,
Judge.



PER CURIAM.


              Affirmed.


KELLY, MORRIS, and ATKINSON, JJ., Concur.